Title: From Benjamin Franklin to Joseph Banks, 27 July 1783
From: Franklin, Benjamin
To: Banks, Joseph


          In this letter, prompted by Banks’s overture of May 28, Franklin
            rejoices in the peace, muses on the folly of war, and reclaims his place in the British
            scientific community, as he had long wished to do. Erasing eight years of estrangement, he notes
            with pleasure the recent discoveries made by “our” Society. By way of reciprocation, he
            adds a postscript alluding to an experiment that no one in Paris had yet witnessed but
            all were discussing: the “vast Globe sent up into the Air” in the village of Annonay.
            The age of flight had begun, and in the months to come Franklin would be its chief
            chronicler to the Royal Society.
          The idea for the hot-air balloon came from Joseph Montgolfier, a scion of the great
            papermaking family of Annonay with whom Franklin had corresponded and whose paper he
            greatly admired. Unsuited to business
            (he had failed at several ventures) but fascinated by mathematics, chemistry and
            mechanics, subjects in which he was entirely self-taught, the 42-year-old was observing
            particles rising up the flue in his fireplace on a cold day in November, 1782, when he
            realized that he might be able to harness the power of heated air. His first experiment
            consisted of levitating a four-foot-high box made from taffeta
            stretched around a thin wooden frame. Rushing home to the papermill in Vidalon, he
            engaged his brother Etienne to collaborate on further experiments. Etienne, five years
            his junior and the youngest of Pierre Montgolfier’s sons, had been in charge of the
            Vidalon mill since 1772, when their father had called him home from his architecture
            studies in Paris to manage the family business. While in Paris, Etienne had received
            formal instruction in science, which would now prove invaluable, and had also met
            several people who would play key roles in the story of the balloons (not to mention
            papermaking), most notably Nicolas Desmarest and Jean-Baptiste Réveillon.
          Joseph and Etienne experimented with ever-larger “machines” in the confines of the
            Vidalon compound, careful to keep their trials secret. In mid-December, after a huge box
            filled with hot air burst its retaining cords and sailed into a neighboring field,
            Etienne wrote a long letter to Desmarest in Paris, begging him to announce their
            discovery to the Académie des sciences and establish their priority. Details would
            follow, he promised. The academician declined to take any further action until Etienne
            sent a good drawing and a detailed description. The brothers, meanwhile, continued their
            experiments throughout the spring: calculating forces, modifying designs, and
            constructing larger vehicles capable of lifting heavier loads. Eventually, with the help
            of their family, they fabricated a balloon 35 feet in diameter, its four segments made
            from cloth lined with paper (to prevent leakage) and fastened by 1,800 buttons. This was
            the “machine aérostatique” that they demonstrated before the Etats particuliers, the diocesan assembly of the Vivarais region, on a rainy
            June 4, 1783.
            The globe, to which they had at the last minute
            attached a brazier holding the source of heat—straw and shredded wool, set aflame—bobbed
            to a height of 3,000 feet and remained aloft for about 10 minutes, gently landing in a
            vineyard more than one and a half miles away.
          The following morning, at the brothers’ request, the Etats
            wrote an official account (procès-verbal) of the trial they
            had witnessed, establishing the Montgolfier brothers of Annonay as the globe’s
            inventors. By June 28 that report was in the hands of Lefèvre d’Ormesson, controller
            general of finances, who forwarded it to Condorcet, secretary of the Académie des
            sciences, requesting a response. At its next meeting, July 2, the academy appointed a
            five-man commission to examine the invention. Three members were well known to Franklin:
            Lavoisier, Desmarest, and Le Roy. They were joined by mathematicians Gaspard Monge and
            the abbé Charles Bossut. The following
            day, July 3, the commission reviewed the procès-verbal and
            a set of observations by the Montgolfiers. Two weeks later, Condorcet reported to
            d’Ormesson that since Etienne Montgolfier had proposed to come to Paris to repeat his
            experiment before the commission, they would await his arrival.
          News of the Annonay experiment spread quickly in the scientific community. Charles
            Blagden learned of it almost immediately from members of the Académie des sciences. Franklin was given the procès-verbal and “Observations” to read, and had his
            secretary make copies. His opinion,
            expressed to Blagden some weeks later, was that the balloon should have been constructed
            of “fine oil’d Silk,” as indeed the next
            balloon was.
          It would be another several weeks before the general public would read an accurate
            description of the experiment. In the meantime, what purported to be an eyewitness
            account was published on July 10 in the Affiches, annonces, et
              avis divers. The anonymous letter, written by an Annonay landowner with no love
            for the Montgolfiers, portrayed the experiment as a harebrained scheme concocted by a
            pair of reckless brothers who were determined to go up in the sky and would not stop
            until one of their necks was broken. Their contraption was shaped like a house, measured
            16 × 16 × 36 feet, and had burst into flames upon landing, terrifying the peasantry into
            believing that the moon had detached itself from the sky, signaling the Last Judgment. A
            variant of this letter was reprinted on July 26 in the Mercure
              de France, a prominent weekly news journal.
          
          Everything changed once Etienne Montgolfier made his presence known to the academy. Le Roy informed Franklin of his arrival on
            July 27, the date of the present letter.
            That same day, the Journal de Paris printed a factual
            account, obviously written by an academician, of both the Annonay experiment and how the
            academy had learned of it. It included calculations of the balloon’s weight, volume, and
            lifting force taken from the “Observations.” Acknowledging Montgolfier’s reputation for
            making the finest paper in France (a subject the academy had investigated in 1781), the article also observed that if he had
            only been able to fill the balloon with “l’air inflammable” extracted from iron (a
            technique only recently demonstrated by Lavoisier), it might have achieved greater
            height.
          A team of scientists outside the Académie des sciences immediately formed to do just
            that. Having studied the procès-verbal and “Observations,”
            and having heard rumors that Montgolfier planned to launch a balloon 100 feet in
              diameter, they knew that whatever gas
            he would use (the secret was closely guarded) would be the same as what he had used in
            Annonay, which was only slightly lighter than air. “Inflammable air” was 10 times as
            light, but was extremely expensive to produce and had so far been generated only in
            small quantities. On July 28, Barthélemy Faujas de Saint-Fond installed himself at a table in the Café du Caveau in the
              Palais-Royal, soliciting contributions
            to repeat Montgolfier’s experiment, this time with inflammable air and under the expert
            direction of the popular lecturer in physics Jacques-Alexandre-César Charles.
            Advertising only by word of mouth, as Faujas would boast in the book he published later
            that year, the subscription was soon filled by wealthy patrons. Long before Etienne Montgolfier would stage his
            demonstration, Franklin would witness the spectacular ascension of a 12-foot-wide
            hydrogen balloon.
         
          
            Dear Sir,
            Passy, July 27. 1783.
          
          I received your very kind Letter by Dr Blagden, and esteem myself much honour’d by your
            Friendly Remembrance. I have been too much and too closely engag’d in public Affairs
            since his being here, to enjoy all the Benefit of his Conversation you were so good as
            to intend me. I hope soon to have more
            Leisure, and to spend a Part of it in those Studies that are much more agreable to me
            than political Operations.—
          I join with you most cordially in rejoicing at the Return of Peace. I hope it will be
            lasting, & that Mankind will at length, as they call themselves reasonable
            Creatures, have Reason and Sense enough to settle their Differences without cutting
            Throats: For in my Opinion there never was a good War, or a bad
              Peace.— What vast Additions to
            the Conveniences and Comforts of Living might Mankind have acquired, if the Money spent
            in Wars had been employ’d in Works of public Utility. What an Extention of Agriculture
            even to the Tops of our Mountains; What Rivers render’d navigable, or join’d by Canals;
            what Bridges, Acqueducts, new Roads & other public Works, Edifices &
            Improvements, rendering England a compleat Paradise, might not
            have been obtain’d by spending those Millions in doing Good which in the last War have
            been spent in doing Mischief! in bringing Misery into thousands of Families, and
            destroying the Lives of so many Thousands of working People who might have perform’d the
            useful Labour.—
          I am pleas’d with the late astronomical Discoveries made by our Society. Furnish’d as
            all Europe now is with Academies of Science, with nice Instruments and the Spirit of
            Experiment, the Progress of human Knowledge will be rapid, and Discoveries made of which
            we have at present no Conception. I begin to be almost sorry I was born so soon, since I
            cannot have the Happiness of knowing what will be known 100 Years hence.—
          I wish continu’d Success to the Labours of the Royal Society, and that you may long
            adorn their Chair, being with the highest Esteem, Dear Sir, Your most obedient &
            most humble Servant
          
            B Franklin
          
          
            Dr Blagden will acquaint you with the Experiment of a vast Globe
              sent up into the Air, much talk’d of here at present, & which if prosecuted may
              furnish Means of new Knowledge.
            Sir Jos. Banks.
          
        